Title: To Alexander Hamilton from Benjamin Lincoln, 20 September 1792
From: Lincoln, Benjamin
To: Hamilton, Alexander



Sir
Boston September 20 1792

Our Cutter proves to be a very dull sailer, after various experiments by altering the Standing of the masts the bowsprit and altering the Sails to make her sail better, is consequently a very improper Vessel for the business assigned her. We have now an opportunity to Sell her for a Sum, with the Saving of the pay & rations for the hands, which would build one of fifty odd tons, a Size large enough for the business & much easier Sailed. If you Should think proper to sell this, another could be ready as early in the Spring, as would be proper for her to be in the Offing. By the Sale there would be a Saving of pay and rations for the Crew in the Winter. As the Season of the year is fast approaching when we expect little or no aid from the Cutter, and as her sails are pretty well worn & She too heavy for the purpose, I thought it my duty to Suggest the matter to you. An early answer will oblige the Gentleman wishing to purchase.
